Territory of Michigan ss
To the Horíble the Judges of the Supreme Court, sitting as a Court of Chancery in said Territory of Michigan—
The Petition of Dame Veronique Widow of Simon Campau, her late Husband, late of Detroit in said Territory deceased: Humbly Complaining sheweth unto your Honors, that your Oratrix heretofore to wit on the fifth day of July in the year of our Lord One thousand Seven hundred and Sixty One, to wit, at Montreal in the Province of Lower Canada being at that time a single and an Unmarried Woman, for the purpose of her ease and convenience in Life did enter into a Contract of Marriage (in conformity with the Laws and Customs of that Country and the Coutume of Paris, with the said Simon Campau, he being also at that time a single and unmarried Man, in and by which said Contract of Marriage amongst other things in conformity to the said Custom of Paris, it was had and agreed that the said Simon by the Name of Simon Campau, and the said Veronique by the Name of Veronique Bourdault should take each other “by Name and Law of “Marriage, and to cause the same to be Celebrated & Solemnised in the holy “Church, our Mother, as soon as may be, and when one of the parties shall “require the other thereto—-The intended Spouses shall be one and common “in all property, purchases real and personal, agreeable to the Custom of *189“Paris, under which their future Community (Communanté) shall be governed; Nevertheless the intended Spouses shall not be liable for the debts “of one another contracted before their Marriage, and if any exist, they shall “be paid & acquitted by the Property of the other party who had contracted them— The said future Spouses take one another with such property as each of them has now,- and in whatever it may Consist, without a “more ample explanation— The intended Husband has settled on his intended Wife one thousand Livres as a jointure, once paid, of which Jointure “she shall have delivery as soon as it shall take place, without being obliged “to demand it in a course of Justice— The preciput (a mutual donation by “the parties to be enjoyed by the Survivor) shall be equal and reciprocal in “favor of the Survivor of the Sum of five hundred Livres, which the said “Survivor shall take in Cash or articles of Furniture at the price fixed in the “Inventory, besides his share and without addition—The Survivor shall “take, besides, & above, his clothes, & linen for his use, a bed furnished; “the intended Husband his arms, and the intended Wife her rings & jewells; “— at the time of the dissolution of the said Community, either by Death “or otherwise, it shall be lawful for the intended wife to accept or renounce “it, and in the latter Case, shall take back freely & clearly all which she can “justify to have brought into the said Community before marriage, and “what during the said Marriage may have come or been bequeathed to her, “either by inheritance, donations, legacies or otherwise, together with her “Dower, jointure, and other advantages here above stipulated, without be“ing liable for the Debt of the said Community, even if she had imparled, “and been obliged to it, and had been condemned thereto; and in that case “she shall be warranted & indemnified by all the Estate of the said intended “Husband, which from that day shall be mortgaged to her— And in consideration of the sincere friendship which the said intended Spouses bear to “one another, they under the authorization of their relations & friends, do “by these presents make to one another, an even, mutual & reciprocal donation of all the property, purchases, real & personal which will be found “appertaining to the one dying first, on the day of his decease, to whatever “Sum & quantity the same may amount to & consist in, and in whatever “place they may be situated to and for the use of the survivor during his “Natural Life only, in making a good and true inventory; this present donation thus made provided that there are no children by the intended mar“riage; if however there were any, and should happen to die, when Minors, “and without Children born in lawful Wedlock, in such case this present “donation shall have again its same force”— And your Oratrix avers that after the making & entering into the Contract as aforesaid to & with the said Simon Campau, to wit on the aforesaid fifth of July in the year of our Lord one thousand Seven hundred and Sixty One, as aforesaid, she did *190afterwards to wit, on the same day & year aforesaid at Montreal as aforesaid, enter into and was joined in the Holy Banns of Matrimony with the said Simon, with whom she continued to live, as Husband and Wife, to wit at Detroit in the Territory aforesaid until the twenty-seventh day of March in the year of our Lord One thousand Eight hundred and three and had by him the issue hereafter named that is to say Henry1 Campau, Charles2 Campau, Claude3 Campau, Archange4 Campau the Wife of Robert McDougall, Genevieve6 Campau the Wife of Lambert Beaubien, Phelisse6 Campau the Wife of the said Charles Poupard, Angelique7 Campau, Simon Campau junior deceased represented by his Widow, in behalf of their issue Thérése8 Campau a minor, Madelaine9 Campau the Wife of Hypolite S£ Bernard, and Antoine10 Campau also a Minor;—when the said Marriage Contract and the Banns of Matrimony were dissolved & extinguished, by the natural death of the said Simon Campau, leaving your Oratrix seized and possessed as of fee of and unto a certain Messuage and Tenement or Farm and Farming Houses consisting of three Arpents or French Acres in front by forty in depth, and with the same right to the forty Arpents in rear of the first forty Arpents, situate lying and being in the North East settlement of Detroit and bounded in front by the River Detroit in rear by unlocated Lands on the South West by Jean Baptiste Campau, brother of the said Simon and on the North East by John Robert McDougall, together with all and singular the appurtenances and privileges to the same belonging or in any wise appertaining, and also seized and possessed of a variety of articles of personal property which are particularly set down and enumerated in a certain inventory hereunto annexed dated at Detroit aforesaid the ninth day of May in the year of our Lord One thousand Eight hundred and three, leaving also to be paid by your Oratrix (as she had accepted of the Community) certain Debts to the amount of Two hundred and eleven pounds Twelve Shillings and four pence New York Currency which are also exhibited by the said Inventory, independant and distinct of the Sum of one hundred pounds therein mentioned, left by the said Simon Campau to your Oratrix by the said Marriage Contract as her Dower and preciput, to all which the aforesaid Heirs of the said Simon Cam-pau have consented and subscribed their names.—And your Oratrix further states that being so seized and possessed of all and singular the premises aforesaid, and being thus chargeable with the debts of the said Simon Campau as aforesaid, by virtue of the aforesaid Contract of Marriage made of mentioned to be made between your Oratrix of the one part and the said Simon Campau her late Husband now deceased of the other part, and by reason of her having thus accepted of the Community as aforesaid, she became liable to pay and satisfy to the Creditors, to the said Estate the aforesaid Sum of Two hundred & Eleven pounds twelve Shillings and four pence New York Currency

*191


and also the further Sum of Fourteen pounds thirteen Shillings New Yk Currency to each and every of the before mentioned Heirs of the said Simon Campau her f-late Husband deceased being in all ten in Number making the Sum of One hundred & forty Six pounds Ten Shillings . and being so liable your Oratrix states that in consideration of the natural Love and affection which your Oratrix had and bore for Charles Poupard her Son in Law and Phelisse his Wife, and the Daughter of the said Simon Cam-pau and your Oratrix, but who is likewise since deceased, as also in further consideration of the maintenance and support of your Oratrix during her 146.10-*192natural Life suitable to her Rank and Age with good and sufficient food, Cloathing lodging, firewood, Candles &c to be furnished and provided for your Oratrix by the said Charles Poupard, as also in consideration that the said Charles Poupard should treat your Oratrix with respect, when in health or in sickness, and also in further Consideration that the said Charles Pou-pard should well and truly pay and satisfy all the Debts due by the said Simon Campau at his Death and which are particularly set forth and enumerated in the Inventory aforesaid, And also in further Consideration that the said Charles Poupard should pay and satisfy to each & every of the Heirs of the said Simon Campau deceased their heritage or respective proportions of the said Estate, and also in further Consideration that the said Charles Poupard should pay and satisfy to your Oratrix the amount of her Dowery & precuput aforesaid being One hundred pounds New York Currency, to get prayers said for her late Husband and Herself, as your Oratrix avers, Your Oratrix did on the Sixteenth day of May in the year of our Lord One thousand Eight hundred three enter into a certain Indenture to and with the said Charles Poupard & Phelisse his Wife in the words and form following to wit:—“Detroit, Wayne County ss—Before the Notary Public for the “County of Wayne, in the Indiana Territory, residing at Detroit, was pres“ent Dame Widow Simon Campau, living on her Farm, on the North-East “Coast, in the parish of S1 Anne of said County, who by these presents acknowledges to have ceded, quitted, transferr’d & demised from this day “for ever, with a guarantee of all troubles, gifts, doweries, debts, Mortgages, “evictions, alienations, and of any other hindrance generally whatsoever, “to Sr Charles Poupard, her Son in Law, and Phelisse his Wife, whom he “doth authorize in this behalf, now present and accepting, for themselves, “their Heirs & assigns, the one half or moiety of the said Farm, whereon she “now lives as aforesaid; the said moiety of one Arpent & one half in front by “forty in depth, with all the appurtenances, circumstances & dependancies, “without reserving or retaining any part thereof, and with the same right “to forty Arpents back of the first forty— The said Widow doth moreover “cede to the said Poupard and his Wife, all the houshold furniture men“tioned in the Inventory which has been made of the property which was in “common between her and the late Simon Campau, her husband deceased; “that is to say, all the houshold furniture in general mentioned in the said “Inventory, without reserving or retaining any part thereof, Consisting in “houshold furniture, animals, utencils of husbandry &c, and besides the said “Widow gives to the said Poupard, the enjoyment of the other Arpent & half “of said Farm, during her life, that is to say as long as she’ll live, to the profit “of the said Poupard; and she also abandons, & doth give over to him her “Dower & preciput (jointure) such as she is intitled to by her Contract of “Marriage with the said late Simon Campau, deceased such as is mentioned

*193


*194“hundred three, and the said dame Widow Campau & Charles Poupard have “signed & sealed these presents, and we the said Notary who have signed “after them and affixed our Seal of Office
“In presence of “Veuve Smon Campau” (ls)
“Chs Moran “Ch. Poupard” (ls)
“a renvoy or marginal
“let-in in the third
(ls.) “page is approved &
“good, F. Dx Bellecour:
N P.
But which said Indenture so entered into by and between your oratrix on the one part and the said Charles Poupard and Phillis his Wife of the other part, your oratrix is advised and believes is absolutely void in Law for as much as the same was never acknowledged by your Oratrix, before any one of the Judges of the General Court of the said Territory or any Judge of the Court of Common Pleas in the former County of Wayne, where the said Lands do lye, or before any other Magistrate whatever to be her voluntary act & deed for the purposes therein contained, neither was the said Indenture or deed aforesaid between your Oratrix and the said Charles Poupard and Philis his Wife as aforesaid ever Recorded in the Recorders Office of the aforesaid County of Wayne where the said Lands did lye within twelve Months next after the signing of the said Deed or indenture as aforesaid, or at any other time whatever agreeable to the Ordinance and the Laws of this Territory—And hereupon your Oratrix further sheweth and declareth that altho’ in and by the Indentures aforesaid it appeareth that your Oratrix had released to the said Charles Poupard her Dowery and Preciput, yet your Oratrix expressly chargeth the contrary, and that no such thing was ever done, or intended to be done by Your Oratrix, neither was she ever asked by the said Charles Poupard to abandon and give over the same to him at any time prior to executing of the said before recited Indentures, nor was there ever any mention made thereof, between the said Charles Poupard and Your Oratrix, until a few days after the said Indenture was executed, when she was informed that thereby she had abandoned her Dowery & preciput, whereupon she immediately went to the House of Charles Moran where Francois Desx Bellecour resided & she there and then asked the said Belle-cour why he had given her Dowery & Preciput to said Poupard, thereupon the said Bellecour shewed her the said original Indenture and desired her to look at the marginal part of said Indenture, whereby the same was returned to her—And your Oratrix further avers that that part of the said Agreement regarding the abandoning of her Dowery was never read or explained to your Oratrix before the execution of it,—and that she never would believe it *195until she returned to said Bellecours as aforesaid, Your Oratrix then became sensible that a Fraude had been committed on her in this behalf, & on returning home Your Oratrix upbraided the said Charles Poupard therewith in presence of her late Daughter Phelisse, who sent the said Charles Poupard with your Oratrix to Peter Audrain Esquire, and they both requested the said Peter Audrain to expunge that part of the said Agreement regarding the abandonment of your Oratrix’s Dowry and preciput, that Mr. Audrain informed them that it would be necessary for him to make out a new Agreement, to that effect, and that he had not then time to draft the same—that your Oratrix and the said Charles Poupard then left the before recited Indenture with the said Peter Audrain for that purpose and that she went at sundry times to Mr. Audrain’s on the subject of said Agreement, but your Oratrix was informed by him that it was mislaid—as your Oratrix avers and will be able to prove—But now so it is may it please your Honors, that the said Charles Poupard combining and confederating himself to and with diverse other persons at present unknown to your Oratrix, whose names, when discovered your Oratrix humbly prays may be inserted in this her Bill of Complaint with apt and proper words to charge them, he the said Charles Poupard in order to defraud your Oratrix of her maintenance and support and of the Comforts of her Life, both in sickness and in health in her declining Age, and also to defraud her of the Dowery and preciput does pretend and give out in speeches that your Oratrix has no legal claim upon the said Charles Poupard for her maintenance & support and also for the comforts of her Life while in sickness and in health, nor has she any legal claim on the said Charles Poupard for her Dower and preciput, but does pretend that the said Articles of Indenture were unconditional on the part of the said Charles Poupard, and at other times he does admit the Covenants & agreements on his part in the above recited Indenture, made by the same parties, but that your Oratrix did absolutely dispose of the aforesaid Estate of the said Simon Campau deceased and your Oratrix as aforesaid, without such Conditions & provisions as is above mentioned in the above recited Instrument—Whereas your Oratrix Charges and so the said Charles Poupard well knows, as the truth really is, that the said Charles Poupard was to maintain and provide your Oratrix with good and sufficient Food, Cloathing, Lodging, firewood Candles &c. both in Sickness and in health, and also to pay her, her Dowery and preciput to get prayers said, for her late husband and herself and the said Charles Poupard in Order further to defraud & Injure, your Oratrix, and to defraud & injure, the Creditors to & the Heirs of the said Estate, of their Just and equitable demands, and fraudulently to compel and oblige your Oratrix to pay the same, doth further pretend and give out in speeches, that he the said Charles Poupard is not liable for the payment of those debts and the heritage of the said Heirs, and that he hath never undertaken to pay *196them by the above recited indenture or instrument of writing & that the said Premises are not Mortgaged for the payment of those Debts and your Oratrix’s Claim, and at other times the said Charles Poupard pretends that he has paid those debts and the Heritage of the Heirs and that he hath at all times furnished and provided your Oratrix with good & sufficient maintenance, food, Cloathing, lodging, firewood, Candles &c both in sickness and in health, and that he hath paid her, her Dowery & preciput, Whereas your Oratrix chargeth & the said Charles Poupard well knoweth to the contrary, and that your Oratrix hath not been furnished with good and sufficient food, Cloathing, lodging, firewood, Candles &c both in sickness and in health, neither hath she ever received her Dowery and preciput—- Neither hath the said Charles Poupard ever paid and satisfied the debts due by the said Estate nor the Heritages, of the Heirs, but the same for the most part, still remain due and unpaid & chargeable upon your Oratrix, and your Oratrix hath been called on for the payment thereof, and has but little hopes from the needy and insolvent circumstances of the said Charles Poupard who as your Oratrix, further charges has but a small support and is now utterly incapable of giving any relief to your Oratrix, being confined in prison on his own Debts & owing large Sums of money beyond his ability to pay, as your Oratrix avers and is advised—And your Oratrix doth further charge, that since the said Charles Poupard, hath had the occupency and possession of the aforesaid premises, he hath done, and suffered and permitted to be done, and suffered much waste and destruction in and about the said premises, by throwing down and destroying the fences, and in selling and disposing of the buildings and removing them from off the said premises, and in suffering & permitting the Orchards (and Timber) to be wasted and destroyed, and for the want of proper and sufficient Fences, to the great damage and injury of the said Estate, and with a design to lessen the value thereof; and also in selling & diposing of all the personal property, belonging to the said Estate, as mentioned in the said Inventory, and the same converting to the payment and discharge of his own private debts, thereby rendering the Estate less liable to pay and satisfy its debts, and accumulating an unsupportable burthen of Interest &c upon your Oratrix— And your Oratrix is further advised and humbly insists that the said premises so conveyed or intended to be conveyed as aforesaid remained Mortgaged by the said Charles Poupard unto your Oratrix for the fulfillment of all the Covenants & agreements on the part of the said Charles Poupard in and about the maintenance and support of your Oratrix as aforesaid, and also for the punctual discharge of all the Debts due by the said Simon Campau deceased at the time of his decease, as well to the Creditors as to the Legitamate Heirs of the said Estate, and that your Oratrix ought therefore to be let in to a redemption of all the said Mortgaged premises without any regard to *197the aforesaid Covenants and Agreements entered into as aforesaid by and between your Oratrix and the said Charles Poupard and Phelisse his Wife, and the said Charles Poupard doth also refuse to discover unto your Oratrix what Sums of Money have been received by him, or by any other person, or persons by his Order or for his use, or which without his Wilful default might have been received by & out of the Rents and profits of the said Premises.
All which actings, doings and pretences of the said Charles Poupard and his Confederates are contrary to Equity Justice and good Conscience, and tend not only to your Oratrix’s apparent wrong and injury, but to the wrong and injury of the Creditors and Heirs of the said Estate. In tender consideration whereof, and for that your Oratrix is utterly remediless by the strict rules of the Common Law, and cannot have a discovery of the several matters aforesaid but by the Corporal oath of the said Charles Poupard, nor can your Oratrix be let in to vacate the aforesaid Indenture, or deed of Conveyance between your said Oratrix and the said Charles Poupard and Phillis his Wife, who is since deceased, and to a redemption of the said Premises or have an account of the Rents and profits of the said Mortgaged Premises, nor compelí the said Charles Poupard to maintain and support your Oratrix in Sickness and in health in a manner suited to her age and Condition, nor oblige him to account for the property that he hath Sold, wasted and destroyed, belonging to the said Estate, nor Compel him to the payment of her Dowery and preciput, and the Debts due by the said Estate to the several Creditors and Heirs, without the aid and assistance of a Court of Equity before your Honors, where matters of this Nature are properly Cognizable and relievable—to the end therefore that the said Charles Poupard may upon his Corporeal Oath, true distinct and perfect answer make to all and singular the matters and things herein before set forth as fully and particularly as if the same were here again repeated, and interrogated; and more especially that he may set forth and discover if the said Indenture or agreement aforesaid so made & entered into by and between your Oratrix and the said Charles Poupard has been acknowledged by your Oratrix as her voluntary act & deed for the purposes therein contained, and if so how and in what manner the same has been acknowledged and at what time, and before what Magistrate and for what purpose, & whether the same hath ever been recorded, and if so by whom and in what Office and at what time, and for what purposes the same was recorded, and whether the same was not meant and intended to operate as a Mortgage from him the said Charles Poupard to your Oratrix, to secure the punctual fulfillment of all and singular the Covenants and agreements on the part of the said Charles Poupard therein contained, redeemable on the non performance of the whole or any part of them by the said Charles Poupard, and that he may set forth and discover if he hath maintained and supported your Oratrix since the entering *198into the said Indenture or agreement aforesaid in a manner suitable to her rank and age, with good and sufficient Cloathing, washing, lodging, meat, drink, firewood and candles &c, both in her sickness and in health, and if so, how and in what manner the same hath been done and provided for your Oratrix, and to what expence the said Charles hath been put to in doing the same, and if not for what reasons and why & wherefore the same hath been neglected and omitted to be done by the said Charles Poupard, and also that he may set forth & discover if he hath ever paid and satisfied the debts due & owing by the said Simon Campau deceased, at the time of his decease, as are set forth and exhibited in the said Inventory and whether or not the same are not all or the major part of them still due and owing and unpaid, and if paid, how and in what manner the same hath been paid and satisfied, and to whom these payments have been made, and if not paid for what reason the same has been omitted and neglected to be paid and Satisfied, and if to his knowledge your Oratrix hath not been called on since entering into the Indenture or agreement aforesaid to and with the said Charles Poupard by the Creditors to said Estate to pay & satisfy those Debts, and if so for what purpose he still delays the payment and that he may set forth and discover if he hath ever paid and satisfied to the Legitimate Heirs of the said Simon Campau deceased their Heritages, or any part thereof, and if so how much, and how & in what manner and at what time the same hath been paid & satisfied, if not for what reasons the same hath been neglected to be done, and under what pretences the same are still delayed, and that he may set forth and discover whether or not the aforesaid premises or any part of them have not since entering into the Indenture or Agreement aforesaid gone greatly to destruction & waste by the Culpable negligence, and voluntary permission of the said Charles Poupard, and if so for what reason and on what account the same hath been done and suffered and why the same hath not been kept up in good and sufficient repair, as they were accustomed to be before the entering into the Indenture or agreement aforesaid and still would have been, had it not have been for the said Indenture or agreement, and if not how and in what manner & by whom the same or any part thereof, had been maintained and kept in Repair, and that he may set forth & discover whether he hath not sold and disposed of certain parts of the outer buildings belonging to the said premises, and at what time, and what parts or buildings, and to whom & for what price or Sum of Money and whether the same have been actually taken and carried off the said premises, and if so why he has done so, and whether the said Money, has not been actually received by him the said Charles Poupard and at what time & to What use and for what purposes the same hath been by him applied and that he may set forth and discover if he has not also sold and disposed of all or some part of the personal property belonging to the said Estate, and if so at what time *199and why he hath done so, and what part and to whom the same hath been sold or disposed of, and for what price or Sum of Money, and whether the same hath been received, and if so where and to what use it hath been applied, if not, that he may set forth & discover what has become of all or any part of the said Personal property that came to his hands on entering into the Indenture or Agreement aforesaid, and that he may particularly set forth & discover what other consideration was ever really paid or intended to be paid by the said Charles Poupard to your Oratrix, for the said premises than those by your Oratrix above mentioned and recited, and by whom and to whom and when and where the same if any was paid, and when the said Charles Poupard and Phillis his Wife (since deceased) or his or their Agents first of all had possession of the said Mortgaged premises, and from what time he or they have received the Rents and profits thereof, and that he may set forth a full true and just account of the rents and profits of all & singular the said Mortgaged premises received by him, or any other person or persons for his use, or which without his wilful default might have been received, & when and of whom, and for what the same were severally received—-and when and at what time in particular Phillis the Wife of the said Charles Poupard died, and whether your Oratrix hath not in herself, the Equity of Redemption of all the said Mortgaged premises, and whether the said Chas Poupard hath not refused to vacate and surrender up to your Oratrix the aforesaid Indenture or agreement, and to admit her into the Equitable Redemption & possession of the sd premises, and why and for what reason he refused to comply with such her requests, and if it was not with a design to increase the debts on the said premises by accumulating Interest so that the same may not be worth redemption, and that the said Charles Poupard may set forth, if any thing is now justly due him from your Oratrix, and if so how much, and for what the same became due, and how he computes and makes out the same, and that the said Chs Poupard may answer all and singular the premises, not only as to what he hath heard, been informed & believes concerning the same respectively, and when and by whom he had such information, and that the said Charles Poupard may come to a fair and just account with your Oratrix for the rents and profits of all the said Mortgaged premises, and also for every other matter and thing whatever between your Ora-trix and the said Charles Poupard, which have been received by him, or by any other person or persons for his uses, or which without his wilful default might have been received-— And more especially that he may set forth and discover whether he doth not know and believe, that in and by the Indenture, or agreement aforesaid the Dowery & preciput of your Oratrix was to be secured and paid unto her by the said Chs Poupard and how and for what reason it was not thus written in the said Indenture or agreement, and under what circumstances and considerations, if any there were, the same were to *200be secured and paid to your Oratrix, & for what purpose, and if the omission of the same in the indenture or agreement aforesaid was not a fraud & imposition upon your Oratrix and her Heirs—and, who, were confederated with the said Charles Poupard in the fraud & imposture aforesaid, and whether your Oratrix was made acquainted with the fraud & circumvention, before the signing of the said Indenture or Agreement, and if so, for what length of time, and if the said Charles Poupard did not after the signing of the said Agreement promise your Oratrix that the same should be redrafted, and that her Dowery and preciput should be secured to your Oratrix, and if so why the same hath not been done—and that therefore the said Charles Poupard may be decreed either to surrender up to your Oratrix the aforesaid Indenture or agreement made and entered into, on the ’foresaid Sixteenth day of May in the aforesaid year of our Lord One thousd Eight hundred Three— that the same may be cancelled, or that he may reconvey and reassign to your Oratrix the premises aforesaid, free & clear of all incumbrances done by him, or any claiming by from or under him or, in default thereof, that your Oratrix (after paying the said Charles Poupard whatever may appear to be due him for advances made for your Oratrix, for and on account of the said Estate, and for and on account of your Oratrix’s maintenance and support if any thing there doth appear to be due him, after making all fair and equitable deductions arising from the rents and profits and also from the Sale & disposal of the personal and other kinds of property belonging to the said Estate, made by the said Charles Poupard, and converted to his own use, of all which your Oratrix prays as she before hath prayed) may be let into a redemption of all the said Mortgaged premises and that the said Charles Poupard, and all persons claiming under him, may Convey and Surrender all the said premises to your Oratrix, or as she shall direct and appoint, free from all incumbrances done by him the said Charles Poupard, or any person or persons claiming under him, and that your Oratrix may have and receive such further, and other relief, in the said Premises, as the nature of this Your Oratrix’s Case, doth or may require, and as to your Honors shall seem Meet: May it please your honors (the premises considered) to grant unto your Oratrix, the United States of America, their Writ or Writs of Subpoena to be directed to the said Charles Poupard and his Confederates when discovered, thereby Commanding them & every of them at a day certain, and under a certain pain, the sum to be limited, personally to be and appear before your Honors in the Honorable Court, then and there upon their several and respective Corporal Oaths, true and perfect answer to make to all and singular the premises, and further to stand to and abide such Order and decree thereon, as to your Honors shall seem meet, agreeable to Equity and good Conscience, and your Oratrix, as in Duty bound shall ever pray. May it please your Honors.
Veronique Veu Simon Campau
*201Territory of Michigan, to wit:
Personally came and appeared before me George McDougall One of the Justices of the peace in said Territory of Michigan, Dame Veronique Cam-pau, Widow of Simon Campau, deceased, who being duly sworn on the Holy Evangelists of Almighty God deposeth and Saith, that the within Bill of Complaint against the within Named Charles Poupard, Respondant, contains the truth, the whole truth and nothing but the Truth, to be best of her knowledge and belief
Sworn and Subscribed before me at my Chambers in Detroit the nineteenth day of October in the year of our Lord One thousand Eight hundred Seven. Veronique Veu Simon Campau
Geo. McDougall
J.P.D.D.
By the Court, to answer at the suit of Dame Veronique Campeau Widow of Simon Campeau decd
RTBLe on the 3d monday in Septber 1808
In the Supreme Court of the territory of Michigan.
I have served this subpoena by leaving a true copy at the dwelling house of the said Charles Lefleur
Serv:
Mil.
WM Scott
Marshal
E. Brush atty
[Case 88, Paper 2]
Territory of Michigan, to wit—
The United States of America to Charles Poupard, dit Lafleur, Greeting: For certain causes offered before us in Chancery, We command you and Strictly enjoin you that laying all other Matters aside, and notwithstanding *202any other excuse, you personally appear before us in our Said Chancery on the third monday in September next, wheresoever it Shall then be, to answer concerning those things which Shall be then & there objected to you, and to do farther, and receive what our Said Court Shall have considered in this behalf; and this you may in no wise omit under the penalty of five hundred dollars and have there this writ. Witness Augustus B. Woodward, chief judge of the Supreme Court of the territory of Michigan, at Detroit, the fifteenth day of august, one thousand eight hundred eight
Peter Audrain elk.

[The entire paper is in the handwriting of George McDougall.]